

	

		II

		109th CONGRESS

		1st Session

		S. 348

		IN THE SENATE OF THE UNITED STATES

		

			February 10, 2005

			Mr. Santorum (for

			 himself and Ms. Mikulski) introduced the

			 following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To designate Poland as a program country under the visa

		  waiver program established under section 217 of the Immigration and Nationality

		  Act, and for other purposes.

	

	

		1.FindingsCongress makes the following

			 findings:

			

				(1)

				Since the founding of the United States, Poland has proven its

			 steadfast dedication to the causes of freedom and friendship with the United

			 States, exemplified by the brave actions of Polish patriots such as Casimir

			 Pulaski and Tadeusz Kosciuszko during the American Revolution.

			

				(2)

				Polish history provides pioneering examples of constitutional

			 democracy and religious tolerance.

			

				(3)

				The United States is home to nearly 9,000,000 people of Polish

			 ancestry.

			

				(4)

				Polish immigrants have contributed greatly to the success of

			 industry and agriculture in the United States.

			

				(5)

				Since the demise of communism, Poland has become a stable,

			 democratic nation.

			

				(6)

				Poland has adopted economic policies that promote free markets

			 and rapid economic growth.

			

				(7)

				On March 12, 1999, Poland demonstrated its commitment to global

			 security by becoming a member of the North Atlantic Treaty Organization.

			

				(8)

				On May 1, 2004, Poland became a member state of the European

			 Union.

			

				(9)

				Poland was a staunch ally to the United States during Operation

			 Iraqi Freedom.

			

				(10)

				Poland has committed 2,300 soldiers to help with ongoing

			 peacekeeping efforts in Iraq.

			

				(11)

				The Secretary of Homeland Security and Secretary of State

			 administer the visa waiver program, which allows citizens from 27 countries,

			 including France and Germany, to visit the United States as tourists without

			 visas.

			

				(12)

				On April 15, 1991, Poland unilaterally repealed the visa

			 requirement for United States citizens traveling to Poland for 90 days or

			 less.

			

				(13)

				More than 100,000 Polish citizens visit the United States each

			 year.

			2.Rendering Poland visa

			 waiver program countryEffective on the date of the enactment of

			 this Act, and notwithstanding

			 section

			 217(c) of the Immigration and

			 Nationality Act (8 U.S.C. 1187(c)), Poland shall

			 be deemed a designated program country for purposes of the visa waiver program

			 established under section 217 of such Act.

		

